number release date id office uilc cca_2010041207521641 ---------- from ------------------- sent monday date am to ----------------------- cc ------------------------- subject re chief_counsel notice cc-2010-002 ------ we would rely on our statutory authority to offset pursuant to code sec_6402 although the tp made the remittance after petitioning but prior to the date the tax_court filed its decision the logic of section dollar_figure of revproc_2005_18 post stat-notice remittances would still control that section provides that if the taxpayer has no other outstanding liabilities an undesignated remittance made by the taxpayer after the date that the tax_court files its decision in an amount that is greater than the amount of the deficiency determined by the tax_court plus any interest that has accrued on that amount at the remittance date will be treated as a deposit but only to the extent the amount of the remittance exceeds the amount of the deficiency determined by the tax_court plus interest this excess_amount will be treated as a deposit until sufficient information is obtained by the service to apply the remittance to an outstanding liability or to determine that the amount of the remittance should be returned to the taxpayer the amount that is less than or equal to the amount of the deficiency plus interest will be applied as a payment therefore we properly exercised our offset authority the tp is not entitled to request the return of his excess deposit because he had other outstanding liabilities does this clarify if not feel free to give me a call
